Title: From Caesar Augustus Rodney to James Madison, 11 May 1807
From: Rodney, Caesar Augustus
To: Madison, James


                        
                            My Dear Sir,
                            Philada. May. 11. 1807.
                        
                        On my arrival here, I found that the District Attorney was at Princeton, & I determined, if Burr had not
                            left the city to apply immediately for a warrant against him for treason, so as to secure & have him put on in custody
                            to Richmond for trial, unless some good natured judge released him upon Hab. Corpus. He has been obliged in order to elude
                            the Sheriff’s officers who had, I am informed civil process in their hands against him, to keep himself pretty much in
                            cog. & for that purpose to shift his lodgings from place to place. One day with Gardette the dentist, the next day with
                            Rheinhold &c. It was indeed a difficult task to ascertain whether he had left this place or not. At the moment of
                            my departure from Wilmington I was told by a friend, that he was seen on friday or saturday at the Red lion inn about 6 or
                            7. miles from New Castle on his route towards Baltimore, & I have at
                            length from information in which confidence is to be placed, ascertained that, he left this place on friday
                            morning, in a private carriage, and about 6. miles from New-Castle was put into the stage which carries the passengers of
                            the New line of packet to Baltimore, & which stops at the red lion inn, on its way to the Chesapeake. I have therefore
                            transmitted the affidavits to Mr. Hay that he may make the proper use of them. I am Dear Sir with esteem & respect
                            
                  Yours Very Sincerely
                        
                            C. A. Rodney
                            
                        
                    